                        UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             ASHEVILLE DIVISION
                                  1:20-cv-57


MATTHEW DILLARD, Administrator                )
of the Estate of Melissa Rice,                )
               Plaintiff,                     )
v.                                            )
CHIP HALL, in his official capacity as        )
Sherriff of Jackson County; WESTERN           )
SURETY COMPANY, surety for the                )
Sheriff; PATRICK McCOY, in his                )
official and individual capacity;             )
 RIDGE PARRIS in his official                 )
and individual capacity; STEPHEN              )              PROTECTIVE ORDER
WATSON, in his official and individual        )
capacity; ANIYAH McMULLEN,                    )
in her official and individual capacity,      )
EMILY COUVILLON, in her official              )
and individual capacity;                      )
SHONDRA COLLINI, in her official              )
and individual capacity; MARK                 )
JUNALUSKA, in his official and                )
individual capacity; JUSTIN                   )
NICHOLSON, in his official and                )
individual capacity, and KAYLA                )
ELLIOTT, in her official and                  )
Individual capacity; KAITLYN                  )
BRADLEY, in her official and                  )
Individual capacity.                          )
               Defendants                     )


        Plaintiff and defendants, by and through their undersigned counsel, and the North Carolina

 State Bureau of Investigation (hereinafter referred to as "SBI”), by and through its undersigned

 counsel, requests and stipulate to the entry of this consent order allowing release of SBI Case No.

 2019-00182 to counsel for the Plaintiff(s) and Defendant(s), pursuant to N.C. Gen. Stat. § 132-1.4.

        Counsel for the Plaintiff(s) and Defendants, and counsel for the SBI further stipulate and

 agree to the following statements of fact which authorize this court’s entry of the consent order:
                                                  1
        1.      Plaintiff and Defendants request the SBI Case file to assist in their prosecution and

defense of the lawsuit filed by the Plaintiff.

        2.      The SBI Case file material is relevant to the subject matter involved in the case

before this court.

        3.      Counsels for the parties have been notified that there are no pending criminal

charges related to this matter and the District Attorney’s office has notified the SBI of the same

information.

        4.      Counsel for the SBI, after reviewing this file, has determined that she has no

objections to turning over the material requested to counsel for the parties in response to their

request for the following reasons:

               A.      No policy reason exists for denial of the request of counsel of the parties for

                       production of these materials;

               B.      There is no prejudice to the SBI by releasing this material;

               C.      There are no identities of persons contained in the materials which need to be

                       protected;

               D.      Any criminal investigation which might have been the subject of this file has

                       been concluded with no criminal charges presently pending; and

               E.      The interest of the State of North Carolina is not prejudiced in any way by

                       the release of these materials to the counsel for the parties.

        5.      Except as may be otherwise provided by further order of the Court, documents

contained within the SBI file shall be used for no purpose other than prosecuting or defending this

action and shall be disclosed only to the persons identified in Paragraph 6 below.

        6.      Access to and the use of any documents, or any part thereof, designated as part of

the SBI file shall be limited to:
                                                   2
         A.      the Court;

         B.      the parties and attorneys of record for the parties;

         C.      court-appointed mediators;

         D.      consultants and technical experts involved in the preparation of this action;

         E.      court reporters, their transcribers, assistants, and employees;

         F.      any potential or actual deposition or trial witness to the extent that it is

                 necessary to tender to such witness as an exhibit a confidential document in

                 order to elicit testimony relevant to the matters at issue in this case; and

         G.      the jury.

         7.     Counsel may make copies of the SBI file materials for Plaintiff or Defense experts

 upon receiving from said experts a written agreement that they will be bound by the terms of this

 Protective Order. The requirement of obtaining such an agreement shall be satisfied by having

 each of the Plaintiff or Defense experts read, acknowledge, and agree in writing to be bound by

 this Protective Order. A file of all such written acknowledgments shall be maintained by Plaintiff

 or Defense counsel. By signing the declaration agreeing to be bound by this Protective Order, each

 of the Plaintiff or Defense experts submits himself or herself to the jurisdiction of this Court for

 purposes of enforcement of this Protective Order.

       8.       Individuals who are permitted access to the SBI materials pursuant to Paragraph 6

are hereby ordered not to show, convey, or reproduce any documents so designated or parts thereof,

or copies thereof, of any matter contained therein, or any extracts or summaries thereof, to any

individual, or to any entity that would not otherwise have access to said documents under the

provisions of this Protective Order.

       9.       Any document designated part of the SBI file and filed with the Court, and any

brief referring to such document shall be filed under seal and shall be made available only to

                                                    3
Plaintiff, Defendants, and/or persons authorized by the terms of this Protective Order to have

access thereto. The party filing any such document shall be responsible for designating to the Clerk

that it is subject to this Protective Order and is to be kept under seal. Each time a party seeks to file

under seal confidential documents, things, and/or information, said party shall accompany the

request with a motion to seal and a supporting memorandum of law specifying:

                 (a) the exact documents, things, and/or information, or portions thereof, for which

filing under seal is requested;

                 (b) where it is necessary for the court to determine the source of the public’s right

to access before a request to seal may be evaluated, whether any such request to seal seeks to

overcome the common law or the First Amendment presumption to access;

                 (c) the specific qualities of the material at issue which justify sealing such material,

taking into account the balance of competing interests in access;

                 (d) the reasons why alternatives to sealing are inadequate; and,

                 (e) whether there is consent to the motion. Finally, in addition to the motion and

supporting memorandum, said party must set out such findings in a proposed order to seal for the

court. Said party shall also serve a copy of said motion upon legal counsel for the SBI.

        10.      At the conclusion of this litigation, each document produced by the SBI and subject

to this Protective Order shall be destroyed or returned to Counsel for the SBI for destruction.




                                                    4
               IT IS THEREFORE, ADJUDGED, AND DECREED that the undersigned counsel

for the State Bureau of Investigation produce a copy of SBI File 2019- 00182 to the parties of

record listed below.




                                                    Signed: March 28, 2020




                                                5
AGREED TO BY:
                  /s/ JENNIFER JOY STRICKLAND
                Jennifer Joy Strickland
                State Bar No. 25695
                North Carolina State Bureau of Investigation
                Post Office Box 29500
                Raleigh, North Carolina 27626
                Deputy General Counsel for the North
                Carolina State Bureau of Investigation



                    /s/ THOMAS F. RAMER
                Thomas F. Ramer
                Ganly & Ramer, PLLC
                State Bar No. 25695
                61 N. Market Street
                Asheville, North Carolina 28801
                Counsel for Plaintiff


                    /s/ PATRICK FLANAGAN
                Patrick Flanagan
                State Bar No. 14704
                Cranfil, Sumner & Hartzog
                2907 Providence Road, Suite 200
                Charlotte, North Carolina 28211
                Counsel for Defendants Hall, McCoy, Parris, Watson
                Couvillion, Junaluska, Nicholson, and Bradley




                                  6
